Title: To Benjamin Franklin from Joan Derk van der Capellen tot den Pol, 26 April 1778
From: Capellen tot den Pol, Joan Derk van der
To: Franklin, Benjamin


Monsieur,
A Zwol ce 26 d’Avril 1778.
Comme j’ai été le premier, ou pour mieux dire, le seul de tous les Membres de notre Etat, qui ait osé se declarer ouvertement pour la cause Ameriquaine, et cela dans un tems ou elle étoit bien problematique encore, je m’empresse a ne pas étre le dernier a Vous feliciter du fond de mon coeur des heureux succes, dont la Providence a daignée la couronner. La joye, que je ressentis sur la nouvelle de la prise de l’armée du General Burgoÿne, epoque qui brillera a jamais dans les Annales de l’Amerique et de la Liberté, n’a pu étre surpassée, que par celle que me causa le Traité conclu depuis peu avec la France et par lequel la République des Etats Unis de l’Amerique se voit placée de niveau avec les Puissances independantes du Monde!
Soÿez persuadé, Monsieur, que comme j’ai souvent versé de larmes, et meme de bien sinceres, lorsque, surtout au Long-Island, la bonne cause, que Vous avez si glorieusement patrocinée, parut succomber devant ce tribunal inique, ou la force seule tient la place d’arguments; que personne, dis-je, ne sauroit prendre une part plus vive et plus cordiale, que je le fais, à un evenement qui, selon toutes les apparences humaines, ne tardera pas a combler les justes desirs de Vos braves Compatriotes.
Et puisque je n’ai pas l’honneur de Vous étre connu, permettez moi, Monsieur, qu’afin de Vous donner une idée de ma façon de penser, et de la maniere dont je puis rëellement me glorifier d’avoir un grand interet dans les affaires de l’Amerique Unie, je prenne la liberté de Vous offrir une Traduction tres exacte du Memoire (on le nomme un Avis chez nous) par lequel je me suis opposé de toutes mes forces a la demande de Sa Majesté le Roi de la Grande Bretagne au sujet de la Brigade Ecossoise qui est dans notre Service. Qu’il m’auroit été flatteur, si l’on avoit respecté ma voix negative, comme la forme de notre Gouvernement l’exige dans de tels cas! Quelle satisfaction n’aurois-je pas éprouvée d’avoir empeché directement une demarche, qui étoit si contraire a une politique et saine et humaine! Tout ce que mon Avis, imprimé a differentes reprises, a pu effectuer, c’a été de faire une grande sensation: quoique j’aie pourtant eu le plaisir de voir adopter par la Province de Hollande sur l’avis d’une ou de deux villes, particulierement sur celui d’Amsterdam a peu pres la meme idée; car, sans toutefois avouer, comme je l’avois fait, la justice du soulevement du Peuple Ameriquain, apres des deliberations tirees, à ce que l’on assure, a dessein, en longueur extravagante, elle declare a la fin, qu’elle cederoit la Brigade sous condition que Sa Majesté ne s’en serviroit pas hors de l’Europe, et qu’elle la feroit demander dans les formes non pas au Provinces en particulier par l’intervention du Prince Stadhouder, mais, par son Ministere, aux Etats Genereaux.
Quant a mon Memoire: Je l’avois fait inserer dans les Registres ou Journal de ma Province. Je m’etois reservé de plus un Protest, par lequel j’avois dessein de mettre dans son vrai jour la nullité du consentement donné par une pluralité de voix dans un cas, qui exigeoit de l’unanimité. Mais le 14. de Mars de l’année suivante l’Assemblée trouva bon sous le pretexte frivole qu’il etoit conçu en termes indecens (que pourtant ils n’eurent garde de particulariser) de raier mon avis, et de me le rendre avec permission NB d’en inserer un autre, dans lequel je n’aurois traité que ce qui appartiendroit directement au sujet de la deliberation, et qui ne contiendroit rien de choquant.
Vous concevez, Monsieur, qu’aiant par ma naissance le droit de voter a l’Assemblée des Etats je dedaignois d’accepter de la part de mes égeaux une permission, dont je n’avois pas besoin: aussi la rejettai-je avec mepris, n’attendant que l’occasion de me defendre en public contre un procedé si inoui, et contre quelques Brochures, dans lesquelles l’on m’avoit dechiré sans menagement, meme en ÿ melant des menaces de ce que j’avois a attendre du courroux du Roi d’Angleterre, que, selon eux, j’avois lesé grievement.
Cette occasion souhaitée ne manqua pas d’arriver. Les Observations et les Additional Observations etc. du Docteur Price parurent. J’en donnai des traductions Hollandoises, en ÿ ajoutant des prefaces, dans lesquelles sans entrer directement en controverse, j’ai rassemblé tout ce que Locke, Hutcheson, Burgh dans ses Polit: Disquisitions, et Vous, Monsieur, dans vos excellentes Lettres au Gouverneur Shirleÿ avoient dit de plus interessant au sujet des Droits du Peuple, des Colonies et de la Constitution actuelle du Parlement de la Grande Bretagne et particulierement de l’etat corrompu de la Chambre des Communes . . .
Des demelés que j’eus de nouveau au sujet du maintien des Loix fondamentales, “qu’on neglige ouvertement, et des corvées ou services vraiement servils, dont on continue de tourmenter nos Païsans, quoiqu’ils les aient racheté a prix d’argent,” tout cela a donné naissance a des brochures, qui a la verité m’ont donné l’occasion d’informer le public de la maniere indigne dont on me traite, mais qui pourtant n’empechent pas que j’eprouve dans toute son energie ce que dit Pope dans son Essay on Man Ep: 4.

Condemn’d in bus’ness or in arts to drudge
Without a second, or without a judge,
Truths would you teach, or save a sinking Land?
All fear, none aid ÿou, and few understand

Oui Monsieur, voila Six ans que je soutiens seul, sans le moindre appui d’ame qui vive, une opposition sans exemple dans ma Patrie: mais aussi ne saurai-je continuer d’avantage ce train de vie insupportable. Si une Epouse et une Enfant de passé les onze ans et d’ont l’education ne me permet pas de m’expatrier, ne m’avoient retenu ici, soÿez assuré que j’aurois deja offert, il ÿ a longtems, mon sang à l’Amerique Unie! Jusqu’ici je n’ai pu Lui servir que par ma foible voix et par ma plume. Si pourtant je pourrois Lui rendre quelque service qui soit compatible avec les engagements, que j’ai encore envers ma patrie, disposez, je vous en prie, de moi avec toute la confiance, que merite celui, qui n’a pas fait difficulté de declarer (comme je fis dans la preface des Additional Observations l’année passée et longtems avant le Succes du General Gates): Que, quelqu’en seroit la reûssite, il se feroit toujours honneur et gloire d’avoir si ouvertement et dans son Caractere Public protégé la cause des Ameriquains, qu’il ne cessoit de regarder comme celle du Genre Humain entier.
Animé de tels sentimens j’ai taché, il ÿ a longtems, de faire comprendre a nos capitalistes, que le credit de L’Amerique aiant pour base le revenu d’un Païs riche en productions et étant soutenu par un Gouvernement “vraiement republiquain est infiniment plus solide, que celui de l’Angleterre,” lequel, chancelant d’ailleurs sous le poids d’une enorme dette nationale, ne depend que des avantages d’un commerce precaire et dont un gouvernement rëellement despotique et maladroit est le seul garant. Mais je n’ai, jusqu’ici, pu trouver une somme, qui vaille la peine de Vous étre offerte. C’est pourquoi je prens la liberté, Monsieur, de Vous donner en consideration, s’il n’ÿ auroit pas moien que le Congres proposat des conditions si avantageuses et si sures, que les Hollandois pourroient trouver leur compte a se defaire de leurs fonds en Angleterre pour placer leur argent en Amerique? Le Congres ne pourroit-il pas faire une Loi fondamentale de ne jamais reduire les interets sans offrir la restitution du Capital? C’est pour ne l’avoir pas fait que la France a tellement perdu son credit en Hollande que je sçais de sçience certaine qu’un de nos principeaux courtiers en fonds a assuré depuis peu, qu’il ne seroit pas en état de procurer seulement cent Livres a cette Couronne. Le Congres, secondement, ne pourroit-il pas s’engager a un interet si fort et pour tel nombre d’années que nos gens pourroient calculer qu’il ÿ auroit de l’avantage a vendre, meme au bas prix d’apresent, leurs fonds Anglois pour les faire passer en Amerique? Ceci seroit le moien le plus efficace et le plus humain de faire la guerre a votre Antagoniste, tandis qu’il serviroit a detacher de plus en plus notre Nation des Interets de l’Angleterre pour l’unir a ceux des Treize Etats Unis. Si cette idée merite l’attention d’un politique éclairé, Monsieur, comme Vous, et que je puisse vous étre utile, aiez la bonté de m’en avertir a tems. J’ai des Amis, j’ai des connoissances puissemment riches, que je pourrois persuader peut-étre: je dis peut-étre. Du reste je Vous demande pardon de la longueur ennuiante de cette Lettre en vous priant de me croire avec tout le respect possible Monsieur Votre tres humble et tres obeïssant serviteur
J.D. VAN DER Capellen

Addresse. Le Baron Van Der Capellen Seigneur du Pol, Membre du Corps des Nobles de la Province d’Overijssel a Zwol par Amsterdam.

